Appellant was convicted of violating the local option law, his punishment being assessed at twenty days imprisonment in the county jail and a fine of $25.
Three questions are presented: first, overruling the application for a continuance, which is deemed unnecessary to be considered in the light of a reversal upon two other questions. The absent testimony can be secured upon another trial; second, the question of agency, which was raised by the testimony, and which was not charged by the court and the special instructions refused. This was error under all the authorities. Third, defendant, over objection, was required to testify that he had been previously indicted for violation of the local option law. Objections were urged, and this matter is presented for reversal. This was error. See Branch's Crim. Law, sec. 566, for collation of authorities. Some of these it may be well enough to cite: Tyrell v. State, 38 S.W. Rep., 1011; Stewart v. State, 38 S.W. Rep., 1144; Lee v. State, 45 Tex.Crim. Rep.; Jennings v. State, *Page 308 55 Tex. Crim. 147; Marks v. State, 78 S.W. Rep., 512; Hays v. State,47 Tex. Crim. 149.
The judgment is reversed and the cause remanded.
Reversed and remanded.